DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-20 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “activating the PCM circuit if the PCM temperature is above a phase transition temperature of the PCM; and the internal combustion engine is in a switched-on or a switched-off operating state, and the switched-off operating state occurs with the catalytic converter temperature below a light-off temperature of the catalytic converter; and deactivating the PCM circuit if either the internal combustion engine is in the switched-off operating state and the catalytic converter temperature is above the light-off temperature of the catalytic converter, or the PCM temperature is below the phase transition temperature of the PCM. ” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1; 
The prior art of record does not teach “a control unit with computer readable instructions stored on non-transitory memory that when executed cause the control unit 
The prior art of record does not teach “during an engine-off state, responsive to the catalytic-converter temperature being lower than a threshold when a transition to the engine-on state is anticipated and the PCM temperature, circulating the PCM through the cavity to transfer stored exhaust heat from the PCM to the catalytic-converter.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 15.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746